769 N.W.2d 589 (2008)
PREFERRED MEDICINE, INC., Joanna Rohl, Fatmeh Chehab, Madison Medical Center, P.C., d/b/a Spine, Sports & Occupational Medicine, P.C., and Ram Gunabalan, Plaintiffs-Counter-Defendants-Appellees,
v.
ALLSTATE INSURANCE COMPANY and Encompass Insurance Company, Defendants, Counter-Plaintiffs-Appellants.
Docket No. 132955. COA No. 263451.
Supreme Court of Michigan.
October 27, 2008.

Order
By order of November 21, 2007, the application for leave to appeal the December 5, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Miller v. Allstate (Docket Nos. 134393, 134406). On order of the Court, the case having been decided on July 2, 2008, 481 Mich. 601, 751 N.W.2d 463 (2008), the application is again considered, and it is DENIED, because we are not *590 persuaded that the questions presented should be reviewed by this Court.